MEMORANDUM **
Juan Barela and Lynn Barela appeal pro se the district court’s grant of summary judgment to defendants-appellants Ellis Johnson and Lori Johnson. We review de novo, see Whitaker v. Garcetti, 486 F.3d 572, 579 (9th Cir.2007), and affirm.
Under Washington law, doctors who have reasonable cause to believe that a child has suffered abuse or neglect are required to report the incident to the proper law enforcement agency. Wash. Rev. Code § 26.44.030(1). The reporting doctor is “immune from any liability arising out of such reporting” when it is done in good faith. Id. § 26.44.060(l)(a). The Barelas failed to provide evidence creating a genuine issue as to Dr. Johnson’s good faith in reporting the suspected child abuse. Summary judgment was appropriate.
The Barelas’ remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.